OPINION ON MOTION FOR REHEARING.
Bland, P. J.
The motion to quásh, upon which relator in his brief for rehearing lays so much stress, went to the charges and specifications as a whole. The specific objection now made to specification number 2 is not made in the motion, nor is any specific objection *673made to the charge or specifications, as will appear by the motion, which reads as follows:
“Now comes the respondent, and protesting against being required to answer in any manner the alleged charge and specifications preferred against him, moves that the said charge and specifications may be quashed and for naught held, in that the matters.and averments therein set forth do not show a violation or neglect of duty on the part of said respondent,- do not state a fact from which the requirement of duty on the part of respondent can be lawfully inferred, do not show,- in that respect, the respondent owed a duty in the premises to the persons said to have been affected by the publication complained of, and in no manner state cause of removal of the respondent from'his office of superintendent of the house of refuge.”
Section 2044, Revised Statutes, 1889, requires that a demurrer shall distinctly specify the ground of objection to the pleading. A motion in the nature of a demurrer can not be less specific in the grounds of objection than a demurrer.' The objection that the petition or complaint or charge is insufficient to support a verdict or judgment, may be fnade at any time, and is good whenever or wherever made. We do not find that specification number 2 of the charges against Bristol is open to this objection. The gravamen of that charge is, that Bristol caused the objectional article to be set up in print on the printing press belonging to the city. The averment that it was set up by inmates of the house of refuge, or by persons unknown, may very well be treated as surplusage. True the allegation that it was set up by inmates of the house would be in aggravation of the principal offense, if it stood alone, but the fact that it was set up by them could have been proven at the trial without the aver*674ment in the charge, for any one of them who did set it up would have been a competent witness to prove the fact.
The charge that Bristol caused the article to be set up in print on the printing press belonging to the city is direct, certain, and admits of no two constructions, and is unambiguous, and in our opinion is sufficiently well pleaded to support the finding of the mayor that he did cause it to be set up as charged, on the printing press of the city, kept at the house of refuge.
■ Motion for rehearing overruled.
All the judges concur.